DETAILED ACTION
An amendment, amending claims 8, 11, 13, 15 and 17 and adding new claims 21-30, was entered on 2/22/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US 2015/0224739) in light of Bowlin (US 2005/0192622).  (Watanabe et al., US 2009/0253328, is cited as evidence concerning how electrospinning works).
Claims 21 and 24:  Joo teaches a process of forming a UHT composite structure (Abst.; ¶ 0003; 0084), comprising the steps of: electrospinning a first nanofiber layer (i.e. claimed two-dimensional structure) (¶ 0010) by dispensing a first polymeric precursor through a spinneret, forming the first plurality of nanofibers and depositing the nanofibers on a collector (¶ 0089); electrospinning a second plurality of nanofibers on the first plurality of nanofibers from a second polymeric precursor (i.e. claimed sequentially forming layers) (¶¶ 0011, 0089); and heating the nanofibers to convert the material (i.e. claimed pyrolyzing) (¶¶ 0084, 0089).
Joo fails to teach depositing a fluid comprising a polymeric precursor by electrospraying.  Bowlin teaches a process of forming nanofibers from polymeric precursors and explains that, after a polymeric precursor has been electrospun into a nanofiber, electrospraying should be performed using the same or a different polymeric precursor to improve adhesion of the fibers (¶ 0025).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have electrosprayed a fluid comprising a different polymeric precursor after each electrospinning step in Joo in order to have improved adhesion.
With respect to the limitation concerning DC voltage, Joo merely teaches that electrospinning is performed.  However, Watanabe explains that electrospinning comprises generating a DC voltage bias between the nozzle and the collector (¶ 0004).  Bowlin also explains that electrospraying operates in the same manner as electrospinning.  Thus, it is implicit that the process of Joo, as modified by Bowlin, comprises generating the claimed DC voltage biases.
Claim 25:  Neither Joo nor Bowlin discuss the viscosity of the different polymeric precursors.  However, the use of two different polymeric precursors mean that one or the other will have a higher viscosity.  It has been held that, where a finite number of options exists (in this case, two), it is prima facie obvious to select one of the options.  MPEP § 2143(E).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a first polymeric precursor having a greater viscosity than the second with the predictable expectation of success.
Allowable Subject Matter
Claims 8, 11, 13, 22 and 23 are allowed.
Claims 17 and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art on record fairly teaches or suggests that the pyrolysis step occurs after the fluid has been applied, but before the second nanofiber layer is formed, as required by claims 8 and 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712